NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

MICHAEL COURTNEY ESSIX,            )
                                   )
           Appellant,              )
                                   )
v.                                 )                           Case No. 2D18-5082
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 19, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Bruce E. Kyle,
Judge.

Michael Courtney Essix, pro se.


PER CURIAM.

             Affirmed. See Fla. R. Crim. P. 3.590(a); Fla. R. Crim. P. 3.850(b); State v.

Anton, 700 So. 2d 743 (Fla. 2d DCA 1997); State v. Nicholson, 819 So. 2d 908 (Fla. 4th

DCA 2002).



SILBERMAN, BLACK, and SMITH,JJ., Concur.